Citation Nr: 0612483	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

2.  Entitlement to an effective date earlier than June 18, 
1998 for the grant of service connection for right and left 
ankle disability.  


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1976 to November 
1977.  

This appeal arises from rating decisions of the Lincoln, 
Nebraska Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
entitlement to TDIU benefits and by failing to grant an 
effective date earlier than June 18, 1998 for the grant of 
service connection for right and left ankle disability.

By rating decision in March 1996, entitlement to service 
connection for right and left ankle disability was denied.  
The veteran was notified of this rating denial by letter on 
March 19, 1996.  The veteran did not file a timely appeal 
therefrom and, therefore, the March 1996 rating denial became 
final.  See 38 C.F.R. § 20.200.  By decision of the Social 
Security Administration (SSA) dated in May 1996, entitlement 
to disability benefits was awarded.  The SSA decision was 
based in part on right and left ankle disability.  The 
medical records upon which this decision was based have not 
been obtained.  

The veteran filed a claim to reopen the prior denial of 
service connection for left and right ankle disability on 
June 18, 1998.  By rating decision in September 2003, service 
connection for right and left ankle disability was granted 
and 10 percent ratings were assigned effective from the June 
18, 1998 date of receipt of the claim to reopen.  The veteran 
contends that an earlier effective date should be assigned.  
In support of this claim, the veteran requested that VA 
obtain the medical records pertaining to the SSA decision; 
however, the SSA records have not been obtained.  The Court 
has held that the VA has a duty to attempt to secure all 
records of the SSA regarding the veteran's rating of 
unemployability for SSA purposes.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992).  Thus, the RO must request 
complete copies of the medical records and all other 
documents upon which the May 1996 SSA decision was based.  

In addition, the veteran has contended that a VA examination 
with regard to the claim for TDIU benefits was inadequate, in 
part, because the examiner did not review the SSA records.  
It is also contended that the examination did not fully 
address the degree of disability resulting from the service 
connected feet and ankles.  In particular, it was noted that 
the examiner failed to adequately consider the degree of 
economic inadaptability due to repetitive use of the ankles 
under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Mindful of VA's duty to conduct an accurate and descriptive 
medical examination based on the complete medical record 
under 38 C.F.R. §§ 4.1, 4.2 and Green v. Derwinski, 1 Vet. 
App. 121 (1991), the Board finds that the veteran should be 
afforded another VA examination to assess his employability 
following the gathering of the veteran's SSA records.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ask the veteran to provide 
information regarding all evidence 
relating to the issues on appeal that 
has not already been made part of the 
record.  The RO should assist the 
veteran in obtaining all relevant 
medical evidence that is not already of 
record to include all current treatment 
records from the Omaha VA medical 
center.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all records upon which 
the May 1996 SSA decision that granted 
disability benefits to the veteran was 
based.  Once obtained, all records must 
be associated with the claims folder.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of the service connected 
disability of the feet and ankles.  The 
claims folder must be made available to 
the physician prior to the examination 
and all disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disabilities at issue.  The physician 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the service connected ankles, 
and whether there is likely to be 
additional range of motion loss of the 
service connected ankles due to any of 
the following:  (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.  The 
physician should also provide an opinion 
as to whether it is at least as likely as 
not that the veteran's service connected 
feet and ankles preclude him from 
following a substantially gainful 
occupation to include sedentary 
employment.  The reasoning behind all 
medical opinions must be made a part of 
the report of examination.  

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






